Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 1 of 50




                                EXHIBIT 3
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 2 of 50
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 3 of 50
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 4 of 50
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 5 of 50
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 6 of 50
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 7 of 50
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 8 of 50
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 9 of 50
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 10 of 50
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 11 of 50
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 12 of 50


                                                                                Service of Process
                                                                                Transmittal
                                                                                09/27/2019
                                                                                CT Log Number 536328689
       TO:      Custodian of Records
                CSAA INSURANCE EXCHANGE
                3055 Oak Rd MS W290
                Walnut Creek, CA 94597-2098

       RE:      Process Served in Oklahoma

       FOR:     CSAA Insurance Services, Inc. (Domestic State: CA)




       ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

       TITLE OF ACTION:                   MARYLYN STROME, Pltf. vs. CSAA INSURANCE EXCHANGE, et al., Dfts. // To: CSAA
                                          Insurance Services
                                          Name discrepancy noted.
       DOCUMENT(S) SERVED:                Summons, Complaint, Attachment(s)
       COURT/AGENCY:                      Tulsa County District Court, OK
                                          Case # CJ20191321
       NATURE OF ACTION:                  Insurance Litigation
       ON WHOM PROCESS WAS SERVED:        The Corporation Company, Oklahoma City, OK
       DATE AND HOUR OF SERVICE:          By Courier on 09/27/2019
       JURISDICTION SERVED :              Oklahoma
       APPEARANCE OR ANSWER DUE:          Within 20 days after service, exclusive of the day of service
       ATTORNEY(S) / SENDER(S):           Brian E. Dittrich
                                          Dittrich Law Firm, PLLC
                                          101 Park Avenue, Suite 1300
                                          Oklahoma City, OK 73102
                                          855-494-6700
       ACTION ITEMS:                      CT has retained the current log, Retain Date: 09/27/2019, Expected Purge Date:
                                          10/02/2019

                                          Image SOP

                                          Email Notification, Custodian of Records custodianofrecords@csaa.com

       SIGNED:                            The Corporation Company
       ADDRESS:                           1999 Bryan St Ste 900
                                          Dallas, TX 75201-3140
       For Questions:                     877-564-7529
                                          MajorAccountTeam2@wolterskluwer.com




                                                                                Page 1 of 1 / SK
                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Pag

         ORIGIN IDiOKCA     (855) 494-6700               SHIP DATE 26SEP19
         BRIAN DIHRICH                                   ACTWGT: 0.50 LB
         DHTRICH LAW FIRM                                CAD: 3139905/INET4160
         101 PARK AVENUE
         SUITE 1300
         OKLAHOMA CITY. OK 73102                         BILL SENDER
         tJNITPD STATES US
         TO THE CORPORATION COMPANY
            THE CORPORATION COMPANY                                                 CJ


            1833 S MORGAN RD

            OKLAHOMA CITY OK 73128
          ^5)324-8180                  REF: STROME. M/mVN V. CSM
          PO;                                    DEPT:

                                                              .<1
  €
  W
                            I    li                                        FecOss.
                                                                              Express
                                                                                        s
  1
  &.                                              I
                                                                                    Is
                       [I
  o
  O)
  CO
                  ■I            ll
  s
  .9-
  JZ
  (O
  X
  UJ                                                     FRI-27 SEP10:30A
  :su.                                                PRIORITY OVERNIGHT
         TRK#
         IW1    7763 4973 7411
                                                                           73128
         47ELKA                                                        OKUS OKC




  o>
  5
  C!
  CP
  C!
  o>
  Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 14 of 50


                                               ORIGINAL SUMMONS
                          IN THE DISTRICT COURT OF TULSA COUNTY
               STATE OF OKLAHOMA, 500 SOUTH DENVER, TULSA, OKLAHOMA 74103

 MARYLYN STROME,

          Plaintiff,

 V.


 CSAA INSURANCE EXCHANGE,
 CSAA FIRE AND CASUALTY                                         Case No.
 COMPANY d/b/a
 AAA FIRE AND CASUALTY
 INSURANCE COMPANY, and CSAA
 INSURANCE SERVICES, INC.,

          Defendants.


 TO:      CSAA Insurance Services                       Appointed to serve:
          c/o The Corporation Company
          1833 South Morgan Road
          Oklahoma City, OK 73128

                                                        Authorized by Brian E. Dittrich, OBA U 14934

To the above-named Defendant(s)

         You have been sued by the above-named Plaintiflts), and you are directed to file a written answer to the attached
Petition and Order in the Court at the above address within twent}' (20) days after service of this Summons upon you
exclusive of the day of service. Within the same time, a copy of your Answer must be delivered or mailed to the attorney
for the Plaintiff. Unless you answer the Petition within the time stated, Judgment will be rendered against you with costs of
the action.
                                                      don    NEWBERRY, Court Clark
         Issued thi       day 0            , 2019
                                                          Court Clerk


                                                         ^y__ ^                                           Deputy Court Clerk
(Seal)                                                                      I' ■




         This summons was served on                                                  (Date of service)


                                                                                    (Signature of person serving summons)
      YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED WITH THIS
SUIT OR YOUR ANSWER. SUCH AITORNEY SHOULD BE CONSULTED IMMEDIATELY SO THAT
AN ANSWER MAY BE FILED WITHIN THE TIME LIMIT STATED IN THIS SUMMONS.

                                             Return ORIGINAL for filing.
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 15 of 50




                             IN THE DISTRICT COURT OF TULSA COUNTY
                                       STATE OF OKLAHOMA
                                                                                                SEP 2 5 20!9
      MARYLYN STROME,
                                                                                         ^NEWSERflY. Court Clerk
                                                                                         STATE OF OKU. TULSA COUNTY
                PlaintifT,

      V.


      CSAA INSURANCE EXCHANGE;                                  Case No.:CJ>2019-132l
      CSAA FIRE AND CASUALTY
      INSURANCE COMPANY d/b/a AAA                               ATTORNEYS LIEN CLAIMED
      FIRE AND CASUALTY INSURANCE
      COMPANY; and CSAA INSURANCE
      SERVICES, INC.,

                Defendants.


                                       FIRST AMENDED PETITION

            COMES NOW the Plaintiff, Marylyn Stromc, and for her First Amended Petition against

     Defendants, CSAA Insurance Exchange, CSAA Fire and Casualty insurance Company d/b/a AAA

     Fire and Casualty Insurance Company, and CSAA Insurance Services, Inc., alleges and states as

     follows:

                                      JURISDICTION AND VENUE

                      Plaintiff, Marylyn Strome ('‘Plaintiff’), is a citizen of the State of Oklahoma and

     resident of Tulsa County.

            CSAA insurance Exchanee

            2.        Defendant, CSAA Insurance Exchange, is an unincorporated association organized

     under the laws of the State of California and is a reciprocal insurance exchange.

            3.        As a reciprocal insurance exchange, CSAA Insurance Exchange is owned by its

     members and is a citizen of every state in which it has members, including Oklahoma.
      Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 16 of 50
«»•   *l«*




                    CSAA Insurance Services, Inc,

                    4.      Defendant, CSAA Insurance Services, Inc. (“CSAA Insurance Services”), is a

             foreign corporation originally known as CSAA Insurance Services, LLC. CSAA Insurance

             Services, LLC was organized under the laws of California on December 16, 2013 and commenced

             business on June 6,2014.

                    5.      On November 19, 2015, the California Department of Insurance approved an

             amended certificate of authority and rules and regulations to reflect the conversion of CSAA

             Insurance Services from a limited liability company to a corporation.

                    6.      CSAA Insurance Services' principal place of business as registered with the

             California Secretary of State is 3055 Oak Road, Walnut Creek, California 94597.

                    7.      However, a significant number of CSAA Insurance Services employees are in

             Oklahoma City, Oklahoma.

                    8.     Numerous high-ranking officers, claims managers and supervisors employed by

             CSAA Insurance Services are in Oklahoma City, Oklahoma, including the senior vice president of

             claims for CSAA Insurance Services, the national catastrophe manager, senior homeowners claims

             managers and national catastrophe supervisors.

                    9.      The activities of CSAA Insurance Services are directed, controlled andcoordinated

             by these high-ranking officers, managers and supervisors in Oklahoma City, Oklahoma.

                    10.     A significant portion of the claims for all insurer members of the CSAA Insurance

             Group are handled by employees of CSAA Insurance Services in Oklahoma City, Oklahoma.

                    11.     The “nerve center” and principal place of business of CSAA Insurance Services

             pursuant to the United States Supreme Court’s decision in Hertz Cor/)oration v. Friend, et al., 559

             U.S. 77 (2010) is in Oklahoma City, Oklahoma.



                                                              2
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 17 of 50




             CSAA Fire and Casualty Insurance Conmanv

             12.    Defendant, CSAA Fire and Casualty Insurance Company (“CSAA Fire and

     Casualty”) is a foreign insurer originally incorporated in Alaska on October 10, 1997 as AAA

     Mountain West Insurance Company. AAA Mountain West Insurance Company changed its name

     to ACA Insurance Company on December I, 2003. ACA Insurance Company re-domiciled from

     Alaska to Indiana effective December 31, 2008. ACA Insurance Company changed its name to

     CSAA Fire and Casualty Company effective January 8, 2014.

             13.    CSAA Fire and Casualty Insurance Company’s principal place of business as listed

     in its statutory annual statement for the year ended 2017 is Indianapolis, Indiana.

             14.    Venue is proper under 12 O.S. § 137.

                                       FACTUAL BACKGROUND

             15.    Plaintiff maintained hail and wind coverage under her homeowner’s insurance

     policy (Policy No. H033478748) that covered the replacement cost value for damaged roof

     surfacing.

             16.    On or about April 4, 2017, Plaintiff sustained significant hail and wind damage to

     her roof.

             17.    On October 30, 2018, Plaintiff properly and timely submitted a claim (Claim No.

     1002-95-7061) for the damage resulting from the wind and hail damage, and contacted Perfection

     Roofing, an independent contractor, to get an estimate to repair the damage to her roof.

             18.    Plaintiffs insurance policy was issued by CSAA Fire and Casualty. However,

     Plaintiffs claim was not adjusted by CSAA Fire and Casualty.

             19.    On November 6, 2018, Field Adjuster Nathan Fulks (“Fulks”) “inspected”

     Plaintiffs property and generated an estimate of Plaintiff s loss.

            20.     Fulks was an employee of CSAA Insurance Services.

                                                      3
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 18 of 50




            21.       Sometime after Plaintiff filed her claim, one or more employees of CSAA Insurance

     Services retained Hancock Claims Consultants to inspect Plaintiffs property and reaffirm the

     estimate generated by Fulks.

            22.       On November 7, 2018, one or more employees of CSAA Insurance Services

     authorized a lowball payment for repairs to Plaintiffs roof in the amount of $694.47.

            23.       Plaintiffs roofer, Perfection Roofing, inspected Ms. Strome’s roof on November

     8,2018, and determined the roof was severely damaged by hail. Perfection Roofing estimated the

     damage to be approximately $25,000.00. Perfection Roofing concluded the amount offered to Ms.

     Strome for her claim woefully underestimated the cost to correctly repair her roofing surfaces.

            24.       On December 7,2018, Plaintiff provided a repair estimate from Perfection Roofing

     to an employee of CSAA Insurance Services and requested that her claim be reconsidered and

     properly paid.

            25.       On Januai^' 2, 2019, an employee of CSAA Insurance Services reaffirmed its

     position that it would not pay more than $694.47.

                            COUNT I: BREACH OF CONTRACT AGAINST
                        CSAA FIRE AND CASUALTY INSURANCE COMPANY

            26.       Plaintiff fully incorporates into this Paragraph each and every allegation in the

     preceding paragraphs of this Petition as if each were fully iterated verbatim herein.

            27.        Plaintiff entered into a contract of insurance with CSAA Fire and Casualty to

     provide replacement cost value for wind and hail damage to her property. Plaintiffs homeowner’s

     policy with CSAA Fire and Casualty was in full force and effect at all material times hereto.

            28.        Plaintiff provided proper and timely notice to CSAA Fire and Casualty of her

     claim arising from wind and hail damage that occurred to her home.




                                                      4
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 19 of 50




               29.     PlaintifThas in all material ways complied with the terms and conditions of the

     policy.

               30.     CSAA Fire and Casualty, however, has breached its contractual obligations under

     the terms and conditions of the insurance contract with Plaintiff by failing to properly investigate

     PlaintifTs claim and pay Plaintiff all benefits to which she is entitled under the terms and

     conditions of the policy.

               31.     As a result of CSAA Fire and Casualty’s breach of contract and other wrongful

     conduct, Plaintiff has sustained financial losses, mental and emotional distress and have been

     damaged in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), exclusive of

     attorneys’ fees, costs and interest.

        COUNT II: BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
       AGAINST CSAA INSURANCE EXCHANGE. CSAA INSURANCE SERVICES, INC.
              AND CSAA FIRE AND CASUALTY INSURANCE COMPANY

               32.     Plaintiff fully incorporates into this paragraph each and every allegation contained

     in the preceding paragraphs of this Petition as if each were fully iterated verbatim herein.

               CSAA Fire and Casualty insurance Company

               33.     CSAA Fire and Casualty has a non-delegable duty of good faith and fair dealing

     to Plaintiff.

               34.     CSAA Fire and Casualty did not deal fairly and in good faith with Plaintiff by

     engaging in the following acts and omissions:

                      a.     CSAA Fire and Casualty failed to perform a proper investigation regarding

               Plaintiffs claim made under her homeowner’s policy.

                      b.     CSAA Fire and Casualty refused, without proper cause, to pay Plaintiff all

               benefits she is owed under the insurance contract and pursuant to Oklahoma law.



                                                        5
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 20 of 50




                     c.        CSAA Fire and Casualty has no reasonable basis in its refusal to recognize

              and pay Plaintiff her benefits owed under the policy for damages caused by wind and hail

              damage.

                     d.        CSAA Fire and Casualty knowingly and Intentionally failed to engage in

              proper claims handling practices and failed to compensate its insured losses covered under

              its homeowner’s insurance policy.

                     e.        CSAA Fire and Casualty engaged in these improper claim practices

              knowing that its insureds would suffer financial harm.

                     f.        CSAA Fire and Casualty intentionally engaged in an outcome*oriented

              investigation.

                     g'        CSAA Fire and Casualty put its interest in maximizing financial gains and

              limiting disbursements above the interests of the Plaintiff.

                     h.        CSAA Fire and Casualty was unjustly enriched by knowingly providing less

              coverage to Plaintiff without decreasing the premium payment owed to AAA.

              35.       As a consequence of CSAA Fire and Casualty’s breach of the duty of good faith

     and fair dealing, Plaintiff have sustained damages, including deprivation of monies rightfully

     belonging to her, anger, stress, worry, physical and emotional suffering, attorney fees and litigation

     costs.

              36.       The conduct of CSAA Fire and Casualty was intentional, willful, malicious, and/or

     in reckless disregard of the rights of others.

              37.       The actions of CSAA Fire and Casualty during the handling of Plaintiffs claim

     demonstrate it intentionally, and with malice, breached its duty to deal fairly and in good faith.

     The actions of Defendant CSAA Fire and Casualty were not isolated events, but rather were


                                                        6
    Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 21 of 50
I   •••




          consistent with an overall collective corporate goal of increasing profits through the systematic

          reduction or avoidance of claims. Plaintiff therefore seek punitive damages in an amount in excess

          of Seventy-Five Thousand Dollars ($75,000.00), exclusive of attorneys" fees, costs and interest.

                 CSAA insurance Services. Inc,

                 38.     CSAA Insurance Services is a wholly owned subsidiary of CSAA Insurance

          Exchange.

                 39.     CSAA Insurance Services also serves as the attomey-in-fact for CSAA Insurance

          Exchange.

                 40.     CSAA Insurance Services is not itself an insurance company. However, CSAA

          Insurance Services adjusts all claims for all member companies of the CSAA Insurance Group,

          including CSAA Fire and Casualty.

                 41.      PlaintifTs claim was adjusted by employees of CSAA Insurance Services.

                 42.     CSAA Insurance Services houses all personnel, operations and administrative

          functions for the insurer members of the CSAA Insurance Group, including CSAA Fire and

          Casualty. Such activities include administration, human resources (including benefit plan assets,

          liabilities and plan sponsorship), insurance operations, finance, information technology, sales,

          marketing, and legal functions.

                 43.     The officers of CSAA Insurance Exchange receive incentive-based compensation

          based on the financial performance of CSAA Insurance Exchange and its member companies.

                 44.     The president and chief executive officer of CSAA Insurance Exchange, chief

          financial officer and treasurer of CSAA Insurance Exchange and the chief legal officer and

          secretary of CSAA Insurance Exchange all serve as officers and directors of CSAA Insurance

          Services.



                                                          7
     Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 22 of 50
•4




                 45.       Employees of CSAA Insurance Services participate in an incentive plan that

          awards bonuses based on the profitability of CSAA Insurance Exchange and its member

          companies as well as individual performance.

                 46.       The principal way claims personnel employed by CSAA Insurance Services can

          exercise influence over the profitability of CSAA Insurance E.xchange and its member companies

          is through the reduction or elimination of claims payments.

                 47.       Given the compensation structure of the executives and employees of CSAA

          Insurance Exchange and CSAA Insurance Services, there exists the power, motive and opportunity

          for the executives and employees of CSAA Insurance Services to act unscrupulously.

                 48.       For the foregoing reasons, there is a special relationship between CSAA Insurance

          Services and Plaintiff that gives rise to the duty of good faith and fair dealing pursuant to Wathor

          V. Mut. Ins. Administrators, Inc., 87 P.3d 559 (Okla. 2004); and Wolf v. Prudential Ins. Co. of

          America, 50 F.3d 793 (10“' Cir. 1995).

                 49.       CSAA Insurance Services did not deal fairly and in good faith with Plaintiff by

          engaging in the following acts and omissions:

                         a.      CSAA Insurance Services failed to perform a proper investigation regarding

                 PiaintifPs claim made under her homeowner’s policy.

                         b.      CSAA Insurance Services refused, without proper cause, to pay Plaintiff all

                 benefits she is owed under the insurance contract and pursuant to Oklahoma law.

                         c.      CSAA Insurance Services has no reasonable basis in its refusal to recognize

                 and pay Plaintiff her benefits owed under the policy for damages caused by wind and hail

                 damage.




                                                           8
     Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 23 of 50
r0




                          d.        CSAA Insurance Services knowingly and intentionally failed to engage in

                   proper claims handling practices and failed to compensate its insured losses covered under

                   its homeowner’s insurance policy.

                          e.        CSAA Insurance Services engaged in these improper claim practices

                   knowing that its insureds would suffer financial harm.

                          f.        CSAA Insurance Services intentionally engaged in an outcome-oriented

                   investigation.

                          g>        CSAA Insurance Services put its interest in maximizing financial gains and

                   limiting disbursements above the interests of the Plaintiff.

                   50.     As a consequence of CSAA Insurance Services’ breach of the duty of good faith

          and fair dealing, Plaintiff have sustained damages, including deprivation of monies rightfully

          belonging to her, anger, stress, worry, physical and emotional suffering, attorney fees and litigation

          costs.

                   51.     The conduct of CSAA Insurance Services was intentional, willful, malicious,

          and/or in reckless disregard of the rights of others.

                   52.     The actions of CSAA Insurance Services during the handling of Plaintiffs claim

          demonstrate it intentionally, and with malice, breached its duty to deal fairly and in good faith.

          The actions of Defendant CSAA Insurance Services were not isolated events, but rather were

          consistent with an overall collective corporate goal of increasing profits through the systematic

          reduction or avoidance of claims. Plaintiff therefore seek punitive damages in an amount in excess

          of Seventy-Five Thousand Dollars ($75,000.00), exclusive of attorneys’ fees, costs and interest.

                   CSAA Insurance Exchange

                   53.     CSAA Insurance Exchange is the ultimate parent of an insurance holding group

          known as the CSAA Insurance Group.

                                                             9
     Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 24 of 50
•9




                 54.       CSAA Fire and Casualty and CSAA Insurance Services are both wholly owned

          subsidiaries of CSAA Insurance Exchange.

                 55.       CSAA Insurance Exchange has no employees, although it does maintain officers

          and directors.

                 56.       The officers and directors of CSAA Insurance Exchange direct, control and

          coordinate the actions of all members of the CSAA Insurance Group, including CSAA Fire and

          Casualty and CSAA insurance Services.

                 57.       The officers and directors of CSAA Insurance Exchange serve in a dual capacity

          as officers and directors of members of the CSAA Insurance Group, including CSAA Fire and

          Casualty and CSAA Insurance Services, and actively participate in the management of these

          companies.

                 58.       For example, the president and chief executive officer of CSAA Insurance

          Exchange, chief financial officer and treasurer of CSAA Insurance Exchange and the chief legal

          officer and secretary of CSAA Insurance Exchange all serve as officers and directors of CSAA

          Insurance Services.

                 59.       The officers of CSAA Insurance Exchange receive incentive-based compensation

          based on the financial performance of CSAA Insurance Exchange and its member companies.

                 60.       The principal way executives of CSAA Insurance Exchange can exercise influence

          over the profitability of CSAA Insurance Exchange and its member companies is through the

          reduction or elimination of claims payments.

                 61.       The officers and directors of CSAA Insurance Exchange establish policies and

          procedures to increase the profitability of CSAA Insurance Exchange and its insurer members at

          the expense of policyholders.


                                                         10
     Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 25 of 50
•A




                 62.      The wrongful acts and omissions of CSAA Insurance Services with respect to the

          Plaintiffs claim in this case were motivated by improper policies and procedures designed and

          implemented by officers and directors of CSAA Insurance Exchange.

                 63.      Given the compensation structure of the executives of CSAA Insurance Exchange

          and the degree of control exercised over CSAA Fire and Casualty and CSAA Insurance Services

          by the officers and directors of CSAA Insurance Exchange, there exists the power, motive and

          opportunity for CSAA Insurance Exchange to act unscrupulously.

                 64.      For the foregoing reasons, there is a special relationship between CSAA Insurance

          Exchange and Plaintiff that gives rise to the duty of good faith and fair dealing pursuant to Wathor

          V. Mut. Ins. Administrators, Inc., 87 P.3d 559 (Okla. 2004); and Wolf v. Prudential Ins. Co. of

          America, 50 F.3d 793 (10th Cir. 1995).

                 65.      CSAA Insurance Exchange did not deal fairly and in good faith with Plaintiff by

          engaging in the following acts and omissions:

                         a.      CSAA Insurance Exchange established policies and procedures which

                 encourage and reward the systematic reduction, delay, or avoidance of the payment of

                 legitimate claims.

                         b.      CSAA Insurance Exchange established executive compensation plans to

                 provide incentives to executives of CSAA Insurance Exchange, CSAA Fire and Casualty

                 and CSAA Insurance Services to arbitrarily reduce claim payments.

                         c.      CSAA insurance Exchange encouraged and rewarded the wrongful acts and

                 omissions of CSAA Fire and Casualty and CSAA Insurance Services that harmed the

                 Plaintiff in this case.




                                                           II
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 26 of 50




              66.   As a consequence of CSAA Insurance Exchange’s breach of the duty of good faith

     and fair dealing, Plaintiff have sustained damages, including deprivation of monies rightfully

     belonging to her, anger, stress, worry, physical and emotional suffering, attorney fees and litigation

     costs.

              67.    The conduct of CSAA Insurance Exchange was intentional, willful, malicious,

     and/or in reckless disregard of the rights of others.

              68.    The actions of CSAA insurance Exchange during the handling of Plaintiffs claim

     demonstrate it intentionally, and with malice, breached its duty to deal fairly and in good faith.

     The actions of Defendant CSAA Insurance Exchange were not isolated events, but rather were

     consistent with an overall collective corporate goal of increasing profits through the systematic

     reduction or avoidance of claims. Plaintiff therefore seek punitive damages in an amount in excess

     of Seventy-Five Thousand Dollars ($75,000.00), exclusive of attorneys’ fees, costs and interest.

                                          PRAYER FOR RELIEF

              WHEREFORE, Plaintiff prays for judgment against Defendants in an amount in excess

     of Seventy-Five Thousand Dollars ($75,000.00), together with costs, interest, reasonable attorney

     fees, and other relief that this Court deems Just and equitable.




                                                       12
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 27 of 50




                                       Respectfully submitted,


                                       Reggie N. Whitten, OBA #9576
                                       Michael Burrage, OBA #1350
                                       J. Revell Parrish, OBA #30205
                                       Whitten Burrage
                                       512 North Broadway Avenue, Suite 300
                                       Oklahoma City, OK 73103
                                       Telephone:      (405)516-7800
                                       Facsimile:      (405)516-7859

                                       And




                                       Brian E. Dittrich, OBA #14934
                                       DITTRICH LAW FIRM, PLLC
                                       101 Park Avenue, Suite 1300
                                       Oklahoma City, OK 73102
                                       (855)494-6700 Telephone
                                       (855)494-6701 Facsimile
                                       ATTORNEYS FOR PLAINTIFF


     ATTORNEY LIEN CLAIMED




                                         13
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 28 of 50


                                                                               Service of Process
                                                                               Transmittal
                                                                               09/30/2019
                                                                               CT Log Number 536348735
       TO:      Custodian of Records
                CSAA INSURANCE EXCHANGE
                3055 Oak Rd MS W290
                Walnut Creek, CA 94597-2098

       RE:      Process Served in Oklahoma

       FOR:     CSAA Fire & Casualty Insurance Company (Domestic State: IN)




       ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

       TITLE OF ACTION:                  Marylyn Strome, Pltf. vs. CSAA Insurance Exchange, et al., Dfts. // To: CSAA Fire &
                                         Casualty Insurance Company
       DOCUMENT(S) SERVED:               Summons, Attachments, Petition, Interrogatories, Request
       COURT/AGENCY:                     Cleveland County District Court, OK
                                         Case # CJ20191321
       NATURE OF ACTION:                 Insurance Litigation
       ON WHOM PROCESS WAS SERVED:       The Corporation Company, Oklahoma City, OK
       DATE AND HOUR OF SERVICE:         By Certified Mail on 09/30/2019 postmarked on 09/27/2019
       JURISDICTION SERVED :             Oklahoma
       APPEARANCE OR ANSWER DUE:         Within 20 days after service of this Summons upon you, exclusive of the day of
                                         service
       ATTORNEY(S) / SENDER(S):          Brian E. Dittrich
                                         Dittrich Law Firm, PLLC
                                         101 Park Avenue, Suite 1300
                                         Oklahoma City, OK 73102
                                         855-494-6700
       ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/01/2019, Expected Purge Date:
                                         10/06/2019

                                         Image SOP

                                         Email Notification, Custodian of Records custodianofrecords@csaa.com

       SIGNED:                           The Corporation Company
       ADDRESS:                          1999 Bryan St Ste 900
                                         Dallas, TX 75201-3140
       For Questions:                    877-564-7529
                                         MajorAccountTeam2@wolterskluwer.com




                                                                               Page 1 of 1 / FA
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
                                                CERTIFIED MAIL’
                                   Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 29 of 50


Oklahoma Insurance Department
Legal Division                                                                                                             NEOPOST-           ‘FIRST-CLASS MAJL*—.
3625 N.W. 56TH Street, Suite 100                                                                                           09/27/2019
Oklahoma City, OK 73112                   7016 1130 0001 52EM BObS                                                         US POSTAGF        $007,902
                                                                                                                                               ZIP 73112
                                                                                                                                      K55:   CW1M11455007




                                                                    The Corporation Company
                                                                    1833 South Morgan Road
                                                                        OKC, OK 73128
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 30 of 50

                  OKLAHOMA INSURANCE DEPARTMENT
                     Five Corporate Plaza                             Legal Division
                   3625 NW 56TH, Suite 100                            Phone: 405.521.2746
                  Oklahoma City, OK 73112                             Fax: 405.522.0125
                           WWW.OID.OK.GOV


                                               GLEN MULREADY
                                             INSURANCE COMMISSIONER

     September 27, 2019



     CSAA FIRE S CASUALTY INSURANCE
     COMPANY
     3055 OAK RD MS W330
     WALNUT CREEK    CA 94597



     RE:   CJ-19-1321
           In the District Court in CLEVELAND
           State of Oklahoma
           MARYLYN STROMS
                    vs
           CSAA FIRE S CASUALTY INSURANCE
           COMPANY

     Dear Sir or Madam:

     Enclosed is a copy of the above captioned summons
     served on the Insurance Commissioner as designated agent
     for service of process of foreign insurance companies doing
     business in'the State of Oklahoma (36 O.S. section 621(B)).

     Sincerely,

     GLEN MULREADY
    'Insurance Commissioner
          /




     Sherry Stande




                                     dp/enclosure




                                     THE CORPORATION COMPANY
                                     1833 SOUTH MORGAN ROAD
                                     OKLAHOMA CITY   OK 73128
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 31 of 50

                                                   03^A
                                                                 ,         RECEIVEO
                                              ORIGINAL SUMMONS   OKUHOPM INSUfWKCE DEPARTMENT
                       IN THE DISTRICT COURT OF CLEVELAND COUNTY       ccp o 7 on,n
               STATE OF OKLAHOMA, 500 SOUTH DENVER, TULSA, OKLAHOMA 74103 '

  MARYLYNSTROME,
                                                                                                      Legal Division

           Plaintiff,

  V.


  CSAA INSURANCE EXCHANGE,
  CSAA FIRE AND CASUALTY                                      Case No. CJ-2019-1321
  COMPANY d/b/a
  AAA FIRE AND CASUALTY
  INSURANCE COMPANY, and CSAA
  INSURANCE SERVICES, INC.,

          Defendants.


 TO:      CSAA Fire & Casualty Company                Appointed to serve:
          c/o Oklahoma Ins. Commissioner
          Five Corporate Plaza
          3625 NW 56* Suite 100
          Oklahoma City, OK 73112-4511
                                                      Authorized by Brian E. Dittrich, OBA # 14934                     •‘   ""




To the above-named Defendant(s)

                 been sued by the above-named Plaintiff(s), and you are directed to file a written answer to the attkhed
Peution and Order in *e Court at the above address within twenty (20) days after service of this Summons upon you
exc usive of ^ day of service. Within the same time, a copy of your Answer must be delivaed or mailed to the attorney
me Action                                                                     will be rendered against you with costs of .

         Issued this   35                   2019         DON NEWBERRY, Court Clerk
                                                       Court Clerk A

                                                       By                                          j Deputy Couit Clerk
(Seal)




         This summons was served on                                              (l^teofservice)


                          -------------------------------- ------------- (Signatureof person serving summons)
      YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED WITH THIS
SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE CONSULTED IMMEDIATELY SO THAT
AN ANSWER .MAY BE FILED WITHIN THE TIME LIMIT STATED IN THIS SUMMONS.

                                           Return ORIGINAL for flling.
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 32 of 50
                                                                                           s
 « I




                               IN THE DISTRICT COURT OF TULSA COUNTY
                                         STATE OF OKLAHOMA

        MARYLYN STROME,                                                                          SEP 2 5 2019
                  Plaintiir,

        V,


        eSAA INSURANCE EXCHANGE;                                  Case No.:CJ-2019-1321
        eSAA FIRE AND CASUALTY
        INSURANCE COMPANY d/b/a AAA                               ATTORNEYS LIEN CLAIMED
        FIRE AND CASUALTY INSURANCE
        COMPANY; and CSAA INSURANCE
        SERVICES, INC.,

                  Defendants.


                                         FIRST AMENDED PETITION

              COMES NOW the Plaintiff, Marylyn Stromc, and for her First Amended Petition against

       Defendants, CSAA Insurance Exchange, CSAA Fire and Casualty Insurance Company d/b/a AAA

       Fire and Casualty Insurance Company, and CSAA Insurance Services, Inc., alleges and states as

       follows:

                                        JURISDICTION AND VENUE

              1.        Plaintiff, Marylyn Stromc (‘'Plaintiff’), is a citizen of the State of Oklahoma and

       resident of Tulsa County.

              CSAA Insurance Exdiaiwe

              2.        Defendant, CSAA Insurance Exchange, is an unincorporated association organized

       under the laws of the State of California and is a reciprocal insurance exchange.

              3.        As a reciprocal insurance exchange, CSAA Insurance Exchange is owned by its

       members and is a citizen of every state in which it has members, including Oklahoma.
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 33 of 50




            CSAA Insurance Services. Inc.

            4.      Defendant, CSAA Insurance Services, Inc. (“CSAA Insurance Services”), is a

     foreign corporation originally known as CSAA Insurance Services, LLC. CSAA Insurance

     Services, LLC was organized under the laws of California on December 16,2013 and commenced

     business on June 6, 2014.

            5.      On November 19, 2015, the California Department of Insurance approved an

     amended certificate of authority and rules and regulations to reflect the conversion of CSAA

     Insurance Services from a limited liability company to a corporation.

            6.      CSAA Insurance Services’ principal place of business as registered with the

     California Secretary of State is 3055 Oak Road, Walnut Creek, California 94597.

            7.      However, a significant number of CSAA Insurance Services employees are in

     Oklahoma City, Oklahoma.

            8.     Numerous high-ranking officers, claims managers and supervisors employed by

     CSAA insurance Services are in Oklahoma City, Oklahoma, including the senior vice president of

     claims for CSAA Insurance Services, the national catastrophe manager, senior homeowners claims

     managers and national catastrophe supervisors.

            9.     The activities of CSAA Insurance Services are directed, controlled and coordinated

     by these high-ranking officers, managers and supervisors in Oklahoma City, Oklahoma.

            10.    A significant portion of the claims for all insurer members of the CSAA Insurance

     Group are handled by employees of CSAA Insurance Services in Oklahoma City, Oklahoma.

            n.     The “nerve center” and principal place of business of CSAA Insurance Services

     pursuant to the United States Supreme Court’s decision in Hertz Corporation v. Friend, et al., 559

     U.S. 77 (2010) is in Oklahoma City, Oklahoma.



                                                      2
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 34 of 50




             CSAA Fire and Casualty insurance Comnanv

             12.    Defendant, CSAA Fire and Casualty Insurance Company (“CSAA Fire and

     Casualty”) is a foreign insurer originally incorporated in Alaska on October 10, 1997 as AAA

     Mountain West Insurance Company. AAA Mountain West Insurance Company changed its name

     to ACA Insurance Company on December I, 2003. ACA Insurance Company re-domiciled from

     Alaska to Indiana effective December 31, 2008. ACA Insurance Company changed its name to

     CSAA Fire and Casualty Company effective January 8,2014.

             13.    CSAA Fire and Casualty Insurance Company's principal place of business as listed

     in its statutory annual statement for the year ended 2017 is Indianapolis, Indiana.

             14.    Venue is proper under 12 O.S. § 137.

                                       FACTUAL BACKGROUND

             15.    Plaintiff maintained hail and wind coverage under her homeowner's insurance

     policy (Policy No. H033478748) that covered the replacement cost value for damaged roof

     surfacing.

             16.    On or about April 4, 2017, Plaintiff sustained significant hail and wind damage to

     her roof.

             17.    On October 30, 2018, Plaintiff properly and timely submitted a claim (Claim No.

      1002-95-7061) for the damage resulting from the wind and hail damage, and contacted Perfection

     Roofing, an independent contractor, to get an estimate to repair the damage to her roof.

             18.    Plaintiffs insurance policy was issued by CSAA Fire and Casualty. However,

     Plaintiffs claim was not adjusted by CSAA Fire and Casualty.

             19.    On November 6, 2018, Field Adjuster Nathan Fulks (“Fulks”) “inspected”

     Plaintiffs property and generated an estimate of Plaintiff s loss.

            20.     Fulks was an employee of CSAA Insurance Services.
                                                      3
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 35 of 50




            21.       Sometime after Plaintiff filed her claim, one or more employees ofCSAA insurance

     Services retained Hancock Claims Consultants to inspect PlaintifTs property and reaffirm the

     estimate generated by Fulks.

            22.       On November 7, 2018, one or more employees of CSAA Insurance Services

     authorized a lowball payment for repairs to Plaintiffs roof in the amount of $694.47.

            23.       Plaintiffs roofer. Perfection Roofing, inspected Ms. Strome’s roof on November

     8,2018, and determined the roof was severely damaged by hail. Perfection Roofing estimated the

     damage to be approximately $25,000.00. Perfection Roofing concluded the amount offered to Ms.

     Strome for her claim woefully underestimated the cost to correctly repair her roofing surfaces.

            24.       On December 7,2018, Plaintiff provided a repair estimate from Perfection Roofing

     to an employee of CSAA Insurance Services and requested that her claim be reconsidered and

     properly paid.

            25.       On January 2, 2019, an employee of CSAA Insurance Ser\Mces reaffirmed its

     position that it would not pay more than $694.47.

                           COUNT I: BREACH OF CONTRACT AGAINST
                        CSAA FIRE AND CASUALTY INSURANCE COMPANY

            26.       Plaintiff fully incorporates into this Paragraph each and every allegation in the

     preceding paragraphs of this Petition as if each were fully iterated verbatim herein.

            27.       Plaintiff entered into a contract of insurance with CSAA Fire and Casualty to

     provide replacement cost value for wind and hail damage to her property. Plaintiffs homeowner's

     policy with CSAA Fire and Casualty was in full force and effect at all material limes hereto.

            28.       Plaintiff provided proper and timely notice to CSAA Fire and Casually of her

     claim arising from wind and hail damage that occurred to her home.




                                                      4
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 36 of 50




               29.     Plaintiff has in all material ways complied with the terms and conditions of the

     policy.

               30.     eSAA Fire and Casualty, however, has breached its contractual obligations under

     the terms and conditions of the insurance contract with Plaintiff by falling to properly investigate

     Plaintiffs claim and pay Plaintiff all benefits to which she is entitled under the terms and

     conditions of the policy.

               31.     As a result of CSAA Fire and Casualty’s breach of contract and other wrongful

     conduct, Plaintiff has sustained financial losses, mental and emotional distress and have been

     damaged in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00), exclusive of

     attorneys’ fees, costs and interest.

        COUNT II: BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
       AGAINST CSAA INSURANCE EXCHANGE, CSAA INSURANCE SERVICES, INC.
              AND CSAA FIRE AND CASUALTY INSURANCE COMPANY

               32.     Plaintiff fully incorporates into this paragraph each and every allegation contained

     in the preceding paragraphs of this Petition as if each were fully iterated verbatim herein.

               CSAA Fire and Castialhf insurance Conwanv

               33.     CSAA Fire and Casualty has a non-delegable duty of good faith and fair dealing

     to Plaintiff.

               34.     CSAA Fire and Casualty did not deal fairly and in good faith with Plaintiff by

     engaging in the following acts and omissions:

                      a.     CSAA Fire and Casualty failed to perform a proper investigation regarding

               Plaintiffs claim made under her homeowner’s policy.

                      b.     CSAA Fire and Casualty refused, without proper cause, to pay Plaintiff all

               benefits she is owed under the insurance contract and pursuant to Oklahoma law.



                                                        5
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 37 of 50




                     c.        CSAA Fire and Casualty has ho reasonable basis in its refusal to recognize

              and pay Plaintiff her benefits owed under the policy for damages caused by wind and hail

              damage.

                     d.        CSAA Fire and Casualty knowingly and intentionally failed to engage in

              proper claims handling practices and failed to compensate its insured losses covered under

              its homeowner’s insurance policy.

                     e.        CSAA Fire and Casualty engaged in these improper claim practices

              knowing that its insureds would suffer financial harm.

                     f.        CSAA Fire and Casualty intentionally engaged in an outcome-oriented

              investigation.

                     g-        CSAA Fire and Casualty put its interest in maximizing financial gains and

              limiting disbursements above the interests of the Plaintiff.

                     h.        CSAA Fire and Casualty was unjustly enriched by knowingly providing less

              coverage to Plaintiff without decreasing the premium payment owed to AAA.

              35.       As a consequence of CSAA Fire and Casualty’s breach of the duty of good faith

     and fair dealing, Plaintiff have sustained damages, including deprivation of monies rightfully

     belonging to her, anger, stress, worry, physical and emotional suffering, attorney fees and litigation

     costs.

              36.     The conduct of CSAA Fire and Casualty was intentional, willful, malicious, and/or

     in reckless disregard of the rights of others.

              37.       The actions of CSAA Fire and Casualty during the handling of Plaintiffs claim

     demonstrate it intentionally, and with malice, breached its duty to deal fairly and in good faith.

     The actions of Defendant CSAA Fire and Casualty were not isolated events, but rather were


                                                        6
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 38 of 50




     consistent with an overall collective corporate goal of increasing profits through the systematic

     reduction or avoidance of claims. Plaintiff therefore seek punitive damages in an amount in excess

     of Seventy>Five Thousand Dollars ($75,000.00), exclusive of attorneys’ fees, costs and interest.

            CSA/4 Insurance Services, inc.

            38.      eSAA Insurance Services is a wholly owned subsidiary of CSAA Insurance

     Exchange.

            39.     CSAA Insurance Services also serves as the attomey-in-fact for CSAA Insurance

     Exchange.

            40.     CSAA Insurance Services is not itself an insurance company. However, CSAA

     Insurance Services adjusts all claims for all member companies of the CSAA Insurance Group,

     including CSAA Fire and Casualty.

            41.      Plaintiff’s claim was adjusted by employees of CSAA Insurance Services.

            42.     CSAA Insurance Services houses all personnel, operations and administrative

     functions for the insurer members of the CSAA Insurance Group, including CSAA Fire and

     Casualty. Such activities include administration, human resources (including benefit plan assets,

     liabilities and plan sponsorship), insurance operations, finance, information technology, sales,

     marketing, and legal functions.

            43.     The officers of CSAA Insurance Exchange receive incentive-based compensation

     based on the financial performance of CSAA Insurance Exchange and its member companies.

            44.     The president and chief executive officer of CSAA Insurance Exchange, chief

     financial officer and treasurer of CSAA Insurance E.\Change and the chief legal officer and

     secretary of CSAA Insurance Exchange all serve as officers and directors of CSAA Insurance

     Services.



                                                     7
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 39 of 50




            45.       Employees of CSAA Insurance Services participate in an Incentive plan that

     awards bonuses based on the profitability of CSAA Insurance Exchange and its member

     companies as well as individual performance.

            46.       The principal way claims personnel employed by CSAA Insurance Services ean

     exercise influence over the profitability of CSAA Insurance Exchange and its member companies

     is through the reduction or elimination of claims payments.

            47.       Given the compensation structure of the executives and employees of CSAA

     Insurance Exchange and CSAA Insurance Services, there exists the power, motive and opportunity

     for the executives and employees of CSAA Insurance Services to act unscrupulously.

            48.       For the foregoing reasons, there is a special relationship between CSAA Insurance

     Services and Plaintiff that gives rise to the duty of good faith and fair dealing pursuant to Wathor

     V. MuL Ins. Administrators, Inc., 87 P.3d 559 (Okla. 2004); and Wolf v. Prudential Ins. Co. of

     America, 50 F.3d 793 (10‘*’ Cir. 1995).

            49.       CSAA Insurance Services did not deal fairly and in good faith with Plaintiff by

     engaging in the following acts and omissions:

                    a.      CSAA Insurance Services failed to perform a proper investigation regarding

            Plaintiffs claim made under her homeowner’s policy.

                    b.      CSAA Insurance Services refused, without proper cause, to pay Plaintiff all

            benefits she is owed under the insurance contract and pursuant to Oklahoma law.

                    c.      CSAA Insurance Services has no reasonable basis in its refusal to recognize

            and pay Plaintiff her benefits owed under the policy for damages caused by wind and hail

            damage.




                                                      8
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 40 of 50




                     d.        CSAA Insurance Services knowingly and intentionally failed to engage in

              proper claims handling practices and failed to compensate its insured losses covered under

              its homeowner’s insurance policy.

                     e.        CSAA Insurance Services engaged in these improper claim practices

              knowing that its insureds would suffer financial harm.

                     f.        CSAA insurance Services intentionally engaged in an outcome-oriented

              investigation.

                     g-        CSAA Insurance Services put its interest in maximizing financial gains and

              limiting disbursements above the interests of the Plaintiff.

              50.     As a consequence of CSAA Insurance Services’ breach of the duty of good faith

     and fair dealing, Plaintiff have sustained damages, including deprivation of monies rightfully

     belonging to her, anger, stress, worry, physical and emotional suffering, attorney fees and litigation

     costs.

              51.     The conduct of CSAA Insurance Services was intentional, willful, malicious,

     and/or in reckless disregard of the rights of others.

              52.     The actions of CSAA Insurance Services during the handling of Plaintiff’s claim

     demonstrate it intentionally, and with malice, breached its duty to deal fairly and in good faith.

     The actions of Defendant CSAA Insurance Services were not isolated events, but rather were

     consistent with an overall collective corporate goal of increasing profits through the systematic

     reduction or avoidance of claims. Plaintiff therefore seek punitive damages in an amount in excess

     of Seventy-Five Thousand Dollars ($75,000.00), exclusive of attorneys’ fees, costs and interest.

              CSAA insurance Exchanee

              53.     CSAA Insurance Exchange is the ultimate parent of an insurance holding group

     known as the CSAA Insurance Group.
                                                        9
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 41 of 50




            54.       CSAA Fire and Casualty and CSAA Insurance Services are both wholly owned

     subsidiaries of CSAA Insurance Exchange.

            55.       CSAA Insurance Exchange has no employees, although it does maintain officers

     and directors.

            56.       The officers and directors of CSAA insurance Exchange direct, control and

     coordinate the actions of all members of the CSAA Insurance Group, including CSAA Fire and

     Casualty and CSAA Insurance Services.

            57.       The officers and directors of CSAA Insurance Exchange serve in a dual capacity

     as officers and directors of members of the CSAA Insurance Group, including CSAA Fire and

     Casualty and CSAA Insurance Services, and actively participate in the management of these

     companies.

            58.       For example, the president and chief executive officer of CSAA Insurance

     Exchange, chief financial officer and treasurer of CSAA Insurance Exchange and the chief legal

     officer and secretary of CSAA Insurance Exchange all serve as officers and directors of CSAA

     Insurance Services.

            59.       The officers of CSAA Insurance Exchange receive incentive-based compensation

     based on the financial performance of CSAA Insurance Exchange and its member companies.

            60.       The principal way executives of CSAA Insurance Exchange can exercise influence

     over the profitability of CSAA Insurance Exchange and its member companies is through the

     reduction or elimination of claims payments.

            61.       The officers and directors of CSAA Insurance Exchange establish policies and

     procedures to increase the profitability of CSAA Insurance Exchange and its insurer members at

     the expense of policyholders.


                                                    10
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 42 of 50




            62.      The wrongful acts and omissions of CSAA Insurance Services with respect to the .

     Plaintiffs claim in this case were motivated by improper policies and procedures designed and

     implemented by officers and directors of CSAA Insurance Exchange.

            63.      Given the compensation structure of the executives of CSAA Insurance Exchange

     and the degree of control exercised over CSAA Fire and Casualty and CSAA Insurance Services

     by the officers and directors of CSAA Insurance Exchange, there exists the power, motive and

     opportunity for CSAA Insurance Exchange to act unscrupulously.

            64.      For the foregoing reasons, there is a special relationship between CSAA Insurance

     Exchange and Plaintiff that gives rise to the duty of good faith and fair dealing pursuant to Wathor

     V. Mm. Ins. Administrators, Inc.. 87 P.3d 559 (Okla. 2004); and iVolf v. Prudential Ins. Co. of

     America, 50 F.3d 793 (10th Cir. 1995).

            65.      CSAA Insurance Exchange did not deal fairly and in good faith with Plaintiff by

     engaging in the following acts and omissions:

                    a.      CSAA Insurance Exchange established policies and procedures which

            encourage and reward the systematic reduction, delay, or avoidance of the payment of

            legitimate claims.

                    b.      CSAA Insurance Exchange established executive compensation plans to

            provide incentives to executives of CSAA Insurance Exchange, CSAA Fire and Casualty

            and CSAA Insurance Services to arbitrarily reduce claim payments.

                    c.      CSAA Insurance Exchange encouraged and rewarded the wrongful acts and

            omissions of CSAA Fire and Casualty and CSAA Insurance Services that harmed the

            Plaintiff in this case.
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 43 of 50




              66.    As a consequence of CSAA Insurance Exchange’s breach of the duty of good faith

     and fair dealing, Plaintiff have sustained damages, including deprivation of monies rightfully

     belonging to her, anger, stress, worry, physical and emotional suffering, attorney fees and litigation

     costs.

              67. • The conduct of CSAA Insurance Exchange was intentional, willful, malicious,

     and/or in reckless disregard of the rights of others.

              68.    The actions of CSAA Insurance Exchange during the handling of Plaintiff’s claim

     demonstrate it intentionally, and with malice, breached its duty to deal fairly and in good faith.

     The actions of Defendant CSAA Insurance Exchange were not isolated events, but rather were

     consistent with an overall collective corporate goal of increasing profits through the systematic

     reduction or avoidance of claims. Plaintiff therefore seek punitive damages in an amount in excess

     of Seventy*Five Thousand Dollars ($75,000.00), exclusive of attorneys’ fees, costs and interest.

                                          PRAYER FOR RELIEF

              WHEREFORE, Plaintiff prays for judgment against Defendants in an amount in excess

     of Seventy-Five Thousand Dollars ($75,000.00), together with costs, interest, reasonable attorney

     fees, and other relief that this Court deems just and equitable.




                                                       12
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 44 of 50




                                       Respectfully submitted,


                                       Reggie N. Whitten, OBA #9576
                                       Michael Burrage, OBA #1350
                                       J. Revell Parrish, OBA #30203
                                       Whiiten Burrage
                                       512 North Broadway Avenue, Suite 300
                                       Oklahoma City, OK 73103
                                       Telephone:      (405)516-7800
                                       Facsimile:      (405)516-7859

                                       And




                                       Brian E. Dittrich, OBA #14934
                                       DirrRICH LAW FIRM, PLLC
                                       101 Park Avenue, Suite 1300
                                       Oklahoma City, OK 73102
                                       (855) 494-6700 Telephone
                                       (855)494-6701 Facsimile
                                       ATTORNEYS FOR PLAINTIFF


     ATTORNEY LIEN CLAIMED




                                         13
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 45 of 50




                    IN THE DISTRICT COURT IN AND FOR TULSA COUNTY
                                  STATE OF OKLAHOMA

     MARYLYN STROME,

             Plaintiff,

     V.


     CSAA INSURANCE EXCHANGE;                                  Case No.: CJ-2019-1321
     CSAA FIRE AND CASUALTY
     INSURANCE COMPANY d/b/a AAA                               ATTORNEYS LIEN CLAIMED
     FIRE AND CASUALTY INSURANCE
     COMPANY; and CSAA INSURANCE
     SERVICES, INC.,

             Defendants.


                  PLAINTIFF’S FIRST INTERROGATORIES TO DEFENDANT
                    CSAA FIRE AND CASUALTY INSURANCE COMPANY

           INTERROGATORY NO. 1:                State the full name, job title, place of employment and

    business address of all persons responding or assisting in responding to these Discovery Requests.

           INTERROGATORY NO. 2:                State the name, place of employment, job title, business

    address and telephone number of all persons who have participated in any way in the handling or

    supervision of the claims at issue in this lawsuit.

           INTERROGATORY NO. 3:                Identify all witnesses you will utilize upon the trial of

    this cause. As to each such witness, please identify fully and completely the nature of their

    expected testimony.

           INTERROGATORY NO. 4:                Identify each person you expect to be called as an expert

    witness at the time oftrial ofthis matter on your behalf, and include in your response the following:

           a. The expert’s curriculum vitae;
           b. The subject matter on which the expert is expected to testify;
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 46 of 50




             c. The substance of the facts and opinions as to which the expert is
                expected to testify;
             d. A summary of the grounds of each opinion of the expert;
             e. The qualifications of each expert, including a list of all publications
                authored by the expert witness within the preceding ten (10) years;
             f The compensation to be paid to the expert witness for the testimony and
               the preparation for the testimony; and
             g. A listing of any other cases in which the expert witness has testified as
                an expert at trial or by deposition within the preceding four (4) years.
             INTERROGATORY NO, 5:              Identify all exhibits you will utilize upon the trial of this

    cause.

             INTERROGATORY NO, 6;              Identify any and all communications which Defendant or

    any of its parents, subsidiaries or affiliates have had with Plaintiff or anyone acting on the

    Plaintiffs behalf regarding the claims at issue in this lawsuit.

             INTERROGATORY NO. 7;              Identify by date and amount all changes in loss reserves

    established by the Defendant or any of its parents, subsidiaries or affiliates for the claims at issue

    in this lawsuit. As to each, set forth the following:

             a.     The date each reserve was established;

             b.     The amount of each said reserve; and

             c.     The changes, if any, in reserve established, setting forth the amount and date.




                                                      2
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 47 of 50




                                       Respectfully submitted,




                                       Brian E. Dittrich, OBA #14934
                                       DITTRICH LAW FIRM, P.L.L.C.
                                       101 Park Avenue, Suite 1300
                                       Oklahoma City, Oklahoma 73102
                                       (855) 494-6700 Telephone
                                       (855)494-6701 Facsimile
                                       ATTORNEYS FOR PLAINTIFF




                                         3
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 48 of 50




                     IN THE DISTRICT COURT IN AND FOR TULSA COUNTY
                                   STATE OF OKLAHOMA

     MARYLYN STROME,

               PlainHff,

     V.


     CSAA INSURANCE EXCHANGE;                                     Case No.: CJ-2019-1321
     CSAA FIRE AND CASUALTY
     INSURANCE COMPANY d/b/a AAA                                  ATTORNEYS LIEN CLAIMED
     FIRE AND CASUALTY INSURANCE
     COMPANY; and CSAA INSURANCE
     SERVICES, INC.,

               Defendants.


       PLAINTIFF>S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
          TO DEFENDANT CSAA FIRE AND CASUALTY INSURANCE COMPANY

            REQUEST NO. 1:          Produce certified copies of all insurance policies issued to Plaintiff

    by Defendant or any of its parents, subsidiaries or affiliates.

            REQUEST NO. 2:          Produce copies of all correspondence between Defendant or any of

    its parents, subsidiaries or affiliates and Plaintiff or anyone acting on Plaintiffs behalf that relates

    in any way to the claims at issue in this lawsuit.

            REQUEST NO. 3:          Produce a complete copy of any and all claim files in the possession

    of Defendant or any of its parents, subsidiaries or affiliates that relate to the claims at issue in this

    lawsuit.

            REQUEST NO. 4:          Produce copies of any and all e-mail messages or other electronic

    correspondence or notes in the possession of Defendant or any of its parents, subsidiaries or

    affiliates that refers or relates in any way to the Plaintiff or the claims at issue in this lawsuit.
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 49 of 50




            REQUEST NO, S:             Produce any and all insurance policies, reinsurance treaties.

    indemnity agreements or other similar documents in the possession of Defendant or any of its

    parents, subsidiaries or affiliates that may provide coverage for any of the Plaintiffs allegations

    against the Defendant in this matter.

            REQUEST NO. 6;             Produce a copy of Defendant’s claim manual.

            REQUEST NO, 7;             Produce any and all manuals, guidelines, internal web pages, e-mail

    messages or other similar documents of any kind regarding how to handle property claims for the

    past five years.

            REQUEST NO, 8;             Produce any and all manuals, guidelines, internal web pages, e-mail

    messages or other similar documents of any kind regarding how to handle claims in good faith for

    the past five years.

            REQUEST NO. 9;             Produce a complete copy of the personnel file for each employee of

    Defendant or any of its parents, subsidiaries or affiliates who was involved in the handling or

    supervision of the claims at issue in this lawsuit.

            REQUEST NO. 10; Produce copies of any and all documents in the possession of the

    Defendant or any of its parents, subsidiaries or affiliates reflecting the loss reserve history for the

    claims at issue in this lawsuit.

            REQUEST NO. 11; Produce a complete copy of all underwriting records for the

    insurance policy at issue in this lawsuit.

            REQUEST NO, 12; All documents which you reasonably expect to use as an exhibit or

    demonstrative aid at any trial of this matter.

            REQUEST NO. 13: Produce copies of all executive compensation program documents

    for all officers and directors of Defendant for the past five years.



                                                         2
Case 4:19-cv-00573-CVE-FHM Document 2-3 Filed in USDC ND/OK on 10/25/19 Page 50 of 50




           REQUEST NO. 14; Produce copies of all agreements between Defendant and any

    parent, subsidiary or affiliated company concerning the handling of claims by CSAA Insurance

    Services, Inc. on behalf of the member insurers of the CSAA Insurance Group.

           REQUEST NO. 15; Produce copies of all agreements between Defendant or any parent,

    subsidiary or affiliate company and Hancock Claims Consultants for the past five years.


                                                Respectfully submitted,




                                                Brian E. Dittrich, OBA #14934
                                                DITTRICH LAW FIRM, P.L.L.C.
                                                101 Park Avenue, Suite 1300
                                                Oklahoma City, Oklahoma 73102
                                                (855) 494-6700 Telephone
                                                (855)494-6701 Facsimile
                                                ATTORNEYS FOR PLAINTIFF




                                                   3
